Name: Commission Regulation (EC) No 544/2004 of 24 March 2004 laying down transitory measures to be adopted on account of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia in respect of the reserve drawn up in accordance with Article 14 of Regulation (EC) No 1520/2000
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  agricultural activity;  international trade
 Date Published: nan

 Avis juridique important|32004R0544Commission Regulation (EC) No 544/2004 of 24 March 2004 laying down transitory measures to be adopted on account of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia in respect of the reserve drawn up in accordance with Article 14 of Regulation (EC) No 1520/2000 Official Journal L 087 , 25/03/2004 P. 0010 - 0011Commission Regulation (EC) No 544/2004of 24 March 2004laying down transitory measures to be adopted on account of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia in respect of the reserve drawn up in accordance with Article 14 of Regulation (EC) No 1520/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 41(2) thereof,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2), and in particular Articles 8(3), first subparagraph, and 16 thereof,Whereas:(1) Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty and the criteria for fixing the amount of such refunds(3), as last amended by Regulation (EC) No 543/2004(4), provides that, other than for certain exemptions, the granting of export refunds on goods is conditional on production of a refund certificate. These refund certificates are made available to operators in six tranches over the budget period, with deadlines for applications applying in respect of each tranche. Refund certificates may only be issued to applicants established in the European Union.(2) On the occasion of the forthcoming accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, operators in these new Member States may apply in the period from 1 to 7 May 2004 for refund certificates from the fifth tranche which will be valid for use from 1 June 2004. However, these operators will not have access to refund certificates issued from previous tranches and therefore will not have access to refund certificates valid for use in the period from 1 to 31 May 2004.(3) In circumstances where operators established in the new Member States will not have access to refund certificates valid in the period from 1 to 31 May 2004 it is appropriate to adopt special temporary measures exempting such operators from the requirement of presenting refund certificates in the period from 1 to 31 May 2004.(4) Accordingly, it is appropriate to make certain derogations from Article 14 of Regulation (EC) No 1520/2000 so as to enable operators in new Member States to qualify, in the period from 1 to 31 May 2004, for the exemption provided by the said Article.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex I to the Treaty,HAS ADOPTED THIS REGULATION:Article 1Article 14 of Regulation (EC) No 1520/2000 is derogated from for the budgeting year ending 15 October 2004 as follows:1. The limit of the total reserve mentioned in the first subparagraph of paragraph 1 shall be increased to EUR 40 million.2. The specified limit of EUR 75000 mentioned in the first subparagraph of paragraph 2 shall not apply to applications from operators established in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia in respect of exports taking place in the period from 1 to 31 May 2004, of goods manufactured or assembled in the Member State in which the operator is established.3. The sum mentioned in the second subparagraph of paragraph 3 shall be increased to EUR 30 million.Article 2This Regulation shall enter into force on 1 May 2004. It shall expire on 16 October 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 March 2004.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 177, 15.7.2000, p. 1.(4) See page 8 of this Official Journal.